United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                            November 3, 2006
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                 Clerk


                            No. 06-30212
                          Summary Calendar


                     UNITED STATES OF AMERICA

                                                Plaintiff-Appellee,

                               versus

                         MICHAEL L. ROGERS,

                                                Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                       (2:05-CR-20015-ALL)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Michael L.

Rogers has moved for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Rogers has

not filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.      Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS


 * Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
DISMISSED.   See 5TH CIR. R. 42.2.




                                     2